Citation Nr: 0842348	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  00-24 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for left shoulder disability. 

2.  Entitlement to an initial evaluation in excess of 
10 percent for right shoulder disability.  

3.  Entitlement to an initial evaluation in excess of 
10 percent prior to March 13, 2002, for left wrist 
disability, with degenerative changes.  

4.  Entitlement to an initial evaluation in excess of 
20 percent as of March 13, 2002, for left wrist disability, 
with degenerative changes.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and "J.C."


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active military duty from March 1977 to 
March 2000, including service in Southwest Asia.

The appeal originally came before the Board of Veterans' 
Appeals (Board) from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

An October 2001 videoconference hearing was conducted before 
Veterans Law Judge Deborah W. Singleton.  A further 
videoconference hearing was conducted before Veterans Law 
Judge Michael D. Lyon in September 2003.  Transcripts of 
these hearings are contained in the claims folder.

The Board in January 2002 remanded the above issues (the 
shoulder disabilities and a neck disability were considered 
one disability at that time) and also decided and remanded 
other issues.  The Board again remanded the issues remaining 
on appeal in May 2004.  In that Remand, the Board noted that 
the RO by a March 2003 rating action had reclassified the 
service-connected neck and bilateral shoulder disability as 
cervical spine degenerative changes with bilateral shoulder 
pain.  In November 2005 the Appeals Management Center (AMC) 
granted separate ratings for left and right shoulder 
disorders, characterized as bilateral subacromial impingement 
and acromioclavicular arthrosis, as well as for cervical 
spine degenerative disc disease with spondylosis, assigning a 
10 percent evaluation for each of these disabilities.  Thus, 
increased evaluations are now on appeal for each shoulder 
disorder and a cervical spine disorder.  Unfortunately, when 
the case was returned to the Board the supplemental statement 
of the case (SSOC) did not include the two shoulder 
disabilities and the case was again remanded in June 2006, in 
part so that the shoulder disabilities could be readjudicated 
in an SSOC.  As explained in past decisions and remands, the 
other issues formerly on appeal have been resolved.  The case 
has again been returned to the Board. 

The issues of entitlement to increased initial ratings for 
left and right shoulder disabilities are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  Prior to March 13, 2002, left wrist disability, with 
degenerative changes, was primarily manifested by pain, 
soreness, stiffness, some limitation in flexion, extension, 
ulnar deviation and radial deviation, and decreased light 
touch sensation over four external fixator pin scars.  
Ankylosis, nonunion of lower radius or ulna, and limitation 
of pronation with motion lost beyond last quarter of arc 
where the hand does not approach pronation were not shown.  

2.  As of March 13, 2002, left wrist disability, with 
degenerative changes, was primarily manifested by pain, 
soreness, stiffness, some limitation in flexion, extension, 
ulnar deviation and radial deviation, decreased light touch 
sensation over four external fixator pin scars, and lower 
ulnar nonunion.  Ankylosis, nonunion of the lower radius, and 
loss of supination and pronation due to bone fusion were not 
shown.  An ununited fracture was noted for the first at this 
examination.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
10 percent prior to March 13, 2002, for left wrist 
disability, with degenerative changes, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5211 to 
5215 (2008).

2.  The criteria for an initial evaluation in excess of 
20 percent as of March 13, 2002, for left wrist disability, 
with degenerative changes, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, DCs 5211 to 5215 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and, (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In the present case, the unfavorable AOJ decision that is the 
original basis of this appeal was already decided and 
appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the veteran 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  
Nevertheless, notice has been essentially provided.

The Board notes that on April 30, 2008, VA amended its 
regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.

Additionally, in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the United States Court of Appeals for Veterans 
Claims (Court) held that, upon receipt of an application for 
a service-connection claim, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, the veteran was 
provided with proper notice regarding degrees of disability 
and effective dates in a June 2006 letter. 

After the initial AOJ decision on this issue, the veteran has 
been sent multiple notification letters including letters 
sent in April 2001, February 2002, September 2004, and June 
2006.  The veteran has repeatedly been informed of his and 
VA's respective duties for obtaining evidence and of what the 
evidence must show to substantiate a claim for service 
connection.  However, none of these letters specifically 
notified the veteran of what the evidence must show to 
substantiate his claim for an increased initial rating.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), cert. 
granted, 76 U.S.L.W. 3529 (U.S. June 16, 2008) (No. 07-1209), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the notice elements the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 49 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. 
at 46.  

Given the evidence of record, the Board finds that the notice 
error did not affect the essential fairness of the 
adjudication.  Statements made by the veteran and his 
representative show actual knowledge of what is needed to 
substantiate his claim.  For example, the veteran's 
representative has submitted multiple statements explaining 
why it is felt that higher evaluations are warranted and has 
cited to relevant regulations and specific Diagnostic Codes.  
The Board also notes that extensive development has taken 
place in this case as it has been remanded by the Board on 
three occasions.

While the veteran was not given proper notice, for all the 
reasons above the Board finds that the essential fairness of 
the adjudication has not been affected by such errors and the 
Board can consider the claim on the merits.  See Sanders, 487 
F.3d 881.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record statements from the 
veteran, hearing transcripts, VA treatment records, and 
service treatment records.  There is no indication that any 
other treatment records exist that should be requested, or 
that any pertinent evidence has not been received.  VA 
examinations were provided in connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 183; 
Dingess/Hartman, 19 Vet. App. 473.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman, 19 Vet. App. 473; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Increased Rating

The veteran asserts that his left wrist disability has been 
worse than reflected in the disability evaluations assigned 
since his retirement from the United States Air Force.  At 
his October 2001 personal hearing, he relayed that he has 
trouble using his left hand and gave an example of trying to 
pick up a penny.  He reported that his hand feels painful at 
times, such as when it is cold, he lifts something heavy, or 
when he does too many push ups.  He also stated that 
experiences soreness, stiffness, weakness, numbness and a 
tingling sensation in his left wrist.  At the September 2003 
personal hearing he provided similar testimony.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, in cases involving the 
assignment of an initial rating following the initial award 
of service connection, VA must address all evidence that was 
of record from the date of the filing of the claims on which 
service connection was granted (or from other applicable 
effective date).  Fenderson v. West, 12 Vet. App. 119, 
126-127 (1999).  The analysis in the following decision is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  

As a result of an injury during his service, the veteran now 
has left wrist with post-traumatic arthrosis secondary to 
distal radius fracture with an ulnar nonunion likely 
representing a transjugular fibrocartilage complex injury.  
Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  In 
this case the medical evidence of record shows that the 
veteran is right-handed and as such, minor, as opposed to 
major, hand disability ratings are applicable.  38 C.F.R. 
§ 4.69 (2008).

The veteran's disability is currently evaluated using DC 5211 
which considers impairment of the ulna.  38 C.F.R. § 4.71a, 
DC 5211.  According to that Diagnostic Code, malunion with 
bad alignment warrants a 10 percent evaluation whether the 
major or minor hand is affected.  Id.  Nonunion in lower half 
warrants a 20 percent evaluation whether the major or minor 
hand is affected.  Id.  Nonunion in upper half, with false 
movement, without loss of bone substance or deformity 
warrants a 20 percent evaluation for the minor hand and a 
30 percent evaluation for the major hand.  Id.  Nonunion in 
the upper half, with false movement, with loss of bone 
substance (1 inch (2.5 cms.) or more) and marked deformity 
warrants a 30 percent evaluation for the minor hand and a 
40 percent evaluation for the major hand.  Id.  

Impairment of the radius is considered in DC 5212.  38 C.F.R. 
§ 4.71a, DC 5212.  According to that Diagnostic Code, 
malunion with bad alignment warrants a 10 percent evaluation 
whether the major or minor hand is affected.  Id.  Nonunion 
in upper half warrants a 20 percent evaluation whether the 
major or minor hand is affected.  Id.  Nonunion in lower 
half, with false movement, without loss of bone substance or 
deformity warrants a 20 percent evaluation for the minor hand 
and a 30 percent evaluation for the major hand.  Id.  
Nonunion in the lower half, with false movement, with loss of 
bone substance (1 inch (2.5 cms.) or more) and marked 
deformity warrants a 30 percent evaluation for the minor hand 
and a 40 percent evaluation for the major hand.  Id.  

Impairment of supination and pronation is covered under DC 
5213.  38 C.F.R. § 4.71a, DC 5213.  According to that 
Diagnostic Code, limitation of supination to 30 degrees or 
less warrants a 10 percent evaluation whether the major or 
minor hand is involved.  Id.  Limitation of pronation, motion 
lost beyond last quarter of arc, the hand does not approach 
the full pronation warrants a 20 percent evaluation whether 
the major or minor hand is involved.  Id.  Limitation of 
pronation with motion lost beyond middle of arc warrants a 
20 percent evaluation for the minor hand and a 30 percent 
evaluation for the major hand.  Id.  Loss of supination and 
pronation (bone fusion) warrants a 20 percent evaluation with 
the major or minor hand fixed near the middle of the arc or 
moderate pronation or with the minor hand fixed in full 
pronation.  Loss of supination and pronation (bone fusion) 
warrants a 30 percent evaluation with the major hand fixed in 
full pronation or with the minor hand fixed in supination or 
hyperpronation.  Id.  Loss of supination and pronation (bone 
fusion) warrants a 40 percent evaluation with the major hand 
fixed in supination or hyperpronation.  Id.  Normal forearm 
pronation is to 80 degrees and normal supination is to 
85 degrees.  38 C.F.R. § 4.71a, Plate I.  

Evaluations for ankylosis of the wrist range from 20 to 
50 percent.  38 C.F.R. § 4.71a, DC 5214.  

Diagnostic Code 5215 addresses limitation of motion of the 
wrist.  A 10 percent rating is warranted for either 
limitation of motion of the wrist (dorsiflexion less than 
15 degrees) or when the palmar flexion is limited in line 
with the forearm whether the major or minor hand is involved.  
38 C.F.R. § 4.71a, DC 5215.  Normal wrist dorsiflexion 
(extension) is to 70 degrees, with normal flexion to 
80 degrees.  38 C.F.R. § 4.71a, Plate I.  Normal ulnar 
deviation is to 45 degrees with radial deviation to 
20 degrees.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
initial evaluation in excess of 10 percent for the left wrist 
disability prior to March 13, 2002 and 20 percent thereafter.  
The veteran was afforded a series of VA examination in 
February 2000, shortly before his retirement from service.  
At his joints examination, it was noted that the veteran 
sustained a fall on the outstretched left hand while playing 
basketball in service.  He had a left distal radius fracture 
at that time and underwent open reduction, internal fixation 
with pinning of the left wrist.  One year following the 
surgery he had removal of hardware secondary to painful 
hardware.  

At the February 2000 VA examination, the veteran complained 
of left wrist soreness, some decrease range of motion, and 
hyperesthesias around the surgical site.  On physical 
examination, flexion and extension of the wrist were limited, 
motor and grip strength was 5/5, pulses 2+, and distal 
sensation intact.  The diagnosis was post-traumatic arthrosis 
of the left wrist.  

At his February 2000 VA neurological examination the veteran 
reported that his left hand has been feeling a little bit 
more numb than it should.  After examination, the impression 
was that there was no suggestion that there is anything going 
on from the neurological point of view.  

February 2000 X-rays of the left wrist reportedly showed a 
healed distal radial fracture.  There was also mild 
degenerative change of the radiocarpal articulation as well 
as two ossicles in the region of the distal ulnar that would 
be compatible with a lingual and possibly remote trauma.  

The veteran was afforded another series of VA examinations in 
March 2002.  At the orthopedic examination, the veteran 
reported experiencing decreased range of motion in his left 
wrist as well as occasional pain with activities.  On 
physical examination range of motion was limited in flexion, 
extension, ulnar deviation and radial deviation.  There was 
no swelling or tenderness around the wrist.  The relevant 
diagnosis was history of left wrist fracture which was 
surgically treated and has decreased range of motion as well 
as chronic pain.  In an addendum, the examiner stated that 
there was pain on motion with weakness as well as excess 
fatigability with motion of the left wrist.  Further 
discussion regarding the functional effects was not noted.  
The examiner also stated that there was no neurologic 
component associated with left wrist disability.  

At the veteran's March 2002 neurological examination, he 
reported pain in his left wrist and achiness in his left 
hand.  Motor and reflex examinations demonstrated no 
abnormality.  Electrodiagnostic evaluation was requested.  
That same month, a nerve conduction velocity study of the 
left median and ulnar nerves was reportedly normal.

March 13, 2002 X-rays of the left wrist reportedly showed: 
"Deformity from previous fracture is noted in the distal 
radius and ulna.  There is an ununited styloid fracture.  
Mild degenerative change of the wrist is seen.  Joint spacing 
is maintained."   

A February 2004 X-ray report noted an old fracture deformity 
of the Colles fracture with a separate ossicle adjacent to 
the ulnar styloid and stated that there was no significant 
change in appearance of the wrist compared to the previous 
film from March 2002. 

The veteran was also afforded a VA examination in October 
2004.  At that examination he reported pain and stiffness of 
his left wrist and that he occasionally drops things with his 
left hand, particularly with fine repetitive functions.  On 
physical examination the veteran's left wrist had decreased 
flexion, extension, ulnar deviation and radial deviation.  
The relevant diagnosis was left wrist with post-traumatic 
arthrosis secondary to distal radius fracture with an ulnar 
nonunion likely representing a transjugular fibrocartilage 
complex injury.   

The veteran was afforded a VA examination in December 2006.  
At that examination the veteran complained of diffuse wrist 
pain made worse by lifting.  He also reported tingling in the 
scars where the external fixators were located.  On physical 
examination left wrist extension was to 60 degrees, flexion 
was to 50 degrees, ulnar deviation was to 35 degrees, and 
radial deviation was to 10 degrees.  The reported ranges of 
motion were all without pain except for end of range left 
ulnar deviation which resulted in mild to moderate pain.  
Range of motion was not additionally limited following 
repetitive use.  Neurologically, light touch sensation was 
normal about the hand except over the fixator scars.  Motor 
examination of the left wrist was normal.  The diagnosis was 
healed left wrist fracture and the examiner stated that the 
only neurological abnormalities attributable to the service-
connected left wrist disability are decreased light touch 
sensation over the four external fixator pin scars.  It was 
noted that left wrist X-rays showed an old Colles fracture 
deformity with a small ossicle distal to the ulnar styloid.  
There was reportedly no change in appearance compared to the 
previous study of February 2004.  

Throughout the appeal period, the veteran's left wrist 
disability, with degenerative changes, was primarily 
manifested by pain, soreness, stiffness, some limitation in 
flexion, extension, ulnar deviation and radial deviation, and 
decreased light touch sensation over four external fixator 
pin scars.  Additionally, as of March 2002 nonunion of lower 
ulna was shown.  Ankylosis, nonunion of lower radius, and 
limitation of pronation with motion lost beyond last quarter 
of arc where the hand does not approach pronation were not 
shown.  Prior to March 13, 2002, nonunion of lower ulna was 
not shown. 

The veteran has complained of limitation of motion of his 
wrist, which is substantiated by the medical evidence in the 
claims file.  As 10 percent is the highest schedular 
evaluation available for limitation of motion of the wrist, 
schedular evaluations in excess of 10 and 20 percent are not 
warranted for limitation of motion of the wrist.  See 38 
C.F.R. § 4.71a, DC 5215.  Likewise, as motion is shown in the 
veteran's wrist, assignment of evaluations based on ankylosis 
of the wrist would not be appropriate, even by analogy.  See 
38 C.F.R. § 4.71a, DC 5214

The veteran could be awarded a schedular evaluation in excess 
of 10 percent prior to March 13, 2002 with evidence of 
nonunion of the ulna in lower half; nonunion of the radius in 
lower half; or with evidence of limitation of pronation with 
motion lost beyond last quarter of arc, the hand does not 
approach full pronation.  See 38 C.F.R. § 4.71a, DCs 5211, 
5212, 5213.  The veteran could be awarded a schedular 
evaluation in excess of 20 percent as of March 13, 2002 with 
evidence of nonunion of the radius in the lower half, with 
false movement, with loss of bone substance (1 inch (2.5 
cms.) or more) and marked deformity; or with evidence of loss 
of supination and pronation due to bone fusion.  See 
38 C.F.R. § 4.71a, DCs 5212, 5213.  Ratings considering 
nonunion of the radius and ulna in the upper half would not 
be appropriate for rating residuals of a wrist injury.  

Limitation of pronation with motion lost beyond last quarter 
of arc, where the hand does not approach full pronation, is 
not shown prior to March 13, 2002 and loss of supination and 
pronation due to bone fusion is not shown as of March 13, 
2002.  Accordingly, higher evaluations are not warranted 
based on impairment of supination and pronation.  

While a healed distal radial fracture, mild degenerative 
change of the radiocarpal articulation, and two ossicles are 
shown prior to March 13, 2002, no malunion or nonunion of the 
radius or ulna is shown until the X-rays taken in March 2002 
(showing nonunion of the ulna).  In fact, X-rays from 
February 2000 reportedly showed a healed fracture.  As such, 
a left wrist disability rating in excess of 10 percent prior 
to March 13, 2002 is not warranted based on impairment of the 
ulna or radius.   

The competent medical evidence shows nonunion of the ulna, 
but not nonunion of the radius.  Accordingly, an evaluation 
in excess of 20 percent as of March 13, 2002 is not warranted 
based on nonunion of the radius in lower half with false 
movement.  

The Board has considered the applicability of DeLuca v. 
Brown, 8 Vet. App. 202, including whether there is a basis 
for assigning ratings in excess of 10 and 20 percent due to 
additional limitation of motion resulting from pain or 
functional loss.  See 38 C.F.R. §§ 4.40 and 4.45.  There is 
no question in this case that pain is a component of the 
veteran's left wrist disability.  Nevertheless, the Board 
finds that the effects of pain reasonably shown to be due to 
the veteran's service-connected left wrist disability are 
contemplated in the 10 and 20 percent ratings currently 
assigned.  The Board is aware that in an addendum to the 
March 2002 VA orthopedic examination report an examiner 
stated that there was pain on motion with weakness as well as 
excess fatigability with motion of the left wrist.  However, 
further discussion regarding the functional effects was not 
rendered.  In December 2006 a VA examiner specifically stated 
that there is no decrement in the veteran's range of motion 
with repetitive use on examination.  At that time the veteran 
only had pain on motion at the end of range with left ulnar 
deviation, which was described as mild to moderate.  Simply 
put, the competent medical evidence of record does not show 
the limitation of supination or pronation needed for higher 
ratings, even when considering the effects of pain and 
functional loss due to repetitive motion.  Likewise, the 
functional equivalent of ankylosis is not shown.  

While the veteran's neurological complaints are noted, the 
Board finds that a separate evaluation for neurological 
complaints is not warranted.  In March 2002 the veteran 
underwent a nerve conduction velocity study of the left 
median and ulnar nerves, which was reportedly normal.  More 
recently, in December 2006, a VA examiner stated that the 
only neurological abnormalities attributable to the service-
connected left wrist disability are decreased light touch 
sensation over the four external fixator pin scars.  No 
significant neurological deficit is shown as a result of the 
left wrist disability.   

The veteran's representative has argued that separate ratings 
based on limitation of motion of the wrist and nonunion of 
the ulna should be assigned.  The evaluation of the same 
disability under various diagnoses, known as pyramiding, is 
generally to be avoided.  38 C.F.R. § 4.14 (2008).  The 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  In this case, the nonunion is an ununited styloid 
fracture.  The styloid is at the area of the wrist joint.  
The Board fails to see how limitation of motion of the wrist 
and nonunion at the wrist joint is not productive of 
overlapping symptomatology.  As such, separate evaluations 
are not warranted as that would result in pyramiding.     

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than 10 and 20 percent evaluations, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against initial evaluations in 
excess of 10 percent prior to March 13, 2002 and in excess of 
20 percent thereafter for left wrist disability, with 
degenerative changes, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.  The Board finds no basis upon 
which to predicate assignment of further "staged" ratings.  
As discussed above, distinct levels of disability are shown 
throughout the appeal period; however, during the separately 
assigned periods the competent evidence does not show 
fluctuation in the severity of the disability so that further 
staged ratings would be appropriate.  

The Board has considered an extra-schedular rating.  There is 
a three-step analysis for determining whether an extra-
schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the veteran's disability picture is adequately contemplated 
by the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id. at 115-16; see also 
38 C.F.R. § 3.321(b)(1) (governing norms include marked 
interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id. at 116.  

The veteran has not contended that he has marked interference 
with employment or frequent hospitalizations as a result of 
his left wrist disability.  At VA examinations the veteran 
has reported employment to VA examiners, and there is simply 
no evidence of marked interference with employment as a 
result of his service-connected left wrist disability.  
Likewise, hospitalization as a result of this disability is 
not shown.  As marked interference with employment and 
frequent hospitalizations are not shown, extraschedular 
consideration is not warranted at this time.    


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
prior to March 13, 2002, for left wrist disability, with 
degenerative changes, is denied.  

Entitlement to an initial evaluation in excess of 20 percent 
as of March 13, 2002, for left wrist disability, with 
degenerative changes, is denied.   
REMAND

The issues of entitlement to an initial evaluation in excess 
of 10 percent for left shoulder disability and entitlement to 
an initial evaluation in excess of 10 percent for right 
shoulder disability have not been readjudicated as per the 
Board's instructions in June 2006.  A remand by the Board 
"confers on the veteran or other claimant, as a matter of 
law, the right to compliance with the remand orders."  
Stegall v. West, 11 Vet. App. 268 (1998).  

Turning to another matter, it does not appear that the 
veteran has ever been specifically notified of what the 
evidence needs to show to substantiate his claims for 
increased initial ratings of the shoulders.  Such notice 
should be provided.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be issued a VCAA 
letter appropriate for his claims for 
entitlement to increased initial ratings 
of his shoulders, which provides the 
notices required under the relevant 
portions of the VCAA, its implementing 
regulations, and pertinent case law.  
Sufficient time should be allowed for 
response and appropriate action should be 
taken if additional evidence is received.  
 
2.  The veteran's entire file should then 
be reviewed and his claims for increased 
ratings for left and right shoulder 
disabilities should be readjudicated.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  	

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________                           
__________________________
   DEBORAH W. SINGLETON			 RENE?E M. PELLETIER
         Veterans Law Judge,			   Veterans Law 
Judge,
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for left shoulder disability. 

2.  Entitlement to an initial evaluation in excess of 
10 percent for right shoulder disability.  

3.  Entitlement to an initial evaluation in excess of 
10 percent prior to March 13, 2002, for left wrist 
disability, with degenerative changes.  

4.  Entitlement to an initial evaluation in excess of 
20 percent as of March 13, 2002, for left wrist disability, 
with degenerative changes.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and "J.C."


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active military duty from March 1977 to 
March 2000, including service in Southwest Asia.

The appeal originally came before the Board of Veterans' 
Appeals (Board) from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

An October 2001 videoconference hearing was conducted before 
Veterans Law Judge Deborah W. Singleton.  A further 
videoconference hearing was conducted before Veterans Law 
Judge Michael D. Lyon in September 2003.  Transcripts of 
these hearings are contained in the claims folder.

The Board in January 2002 remanded the above issues (the 
shoulder disabilities and a neck disability were considered 
one disability at that time) and also decided and remanded 
other issues.  The Board again remanded the issues remaining 
on appeal in May 2004.  In that Remand, the Board noted that 
the RO by a March 2003 rating action had reclassified the 
service-connected neck and bilateral shoulder disability as 
cervical spine degenerative changes with bilateral shoulder 
pain.  In November 2005 the Appeals Management Center (AMC) 
granted separate ratings for left and right shoulder 
disorders, characterized as bilateral subacromial impingement 
and acromioclavicular arthrosis, as well as for cervical 
spine degenerative disc disease with spondylosis, assigning a 
10 percent evaluation for each of these disabilities.  Thus, 
increased evaluations are now on appeal for each shoulder 
disorder and a cervical spine disorder.  Unfortunately, when 
the case was returned to the Board the supplemental statement 
of the case (SSOC) did not include the two shoulder 
disabilities and the case was again remanded in June 2006, in 
part so that the shoulder disabilities could be readjudicated 
in an SSOC.  As explained in past decisions and remands, the 
other issues formerly on appeal have been resolved.  The case 
has again been returned to the Board. 

The issues of entitlement to increased initial ratings for 
left and right shoulder disabilities are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  Prior to March 13, 2002, left wrist disability, with 
degenerative changes, was primarily manifested by pain, 
soreness, stiffness, some limitation in flexion, extension, 
ulnar deviation and radial deviation, and decreased light 
touch sensation over four external fixator pin scars.  
Ankylosis, nonunion of lower radius or ulna, and limitation 
of pronation with motion lost beyond last quarter of arc 
where the hand does not approach pronation were not shown.  

2.  As of March 13, 2002, left wrist disability, with 
degenerative changes, was primarily manifested by pain, 
soreness, stiffness, some limitation in flexion, extension, 
ulnar deviation and radial deviation, decreased light touch 
sensation over four external fixator pin scars, and lower 
ulnar nonunion.  Ankylosis, nonunion of the lower radius, and 
loss of supination and pronation due to bone fusion were not 
shown.  An ununited fracture was noted for the first at this 
examination.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
10 percent prior to March 13, 2002, for left wrist 
disability, with degenerative changes, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5211 to 
5215 (2008).

2.  The criteria for an initial evaluation in excess of 
20 percent as of March 13, 2002, for left wrist disability, 
with degenerative changes, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, DCs 5211 to 5215 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and, (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In the present case, the unfavorable AOJ decision that is the 
original basis of this appeal was already decided and 
appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the veteran 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  
Nevertheless, notice has been essentially provided.

The Board notes that on April 30, 2008, VA amended its 
regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.

Additionally, in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the United States Court of Appeals for Veterans 
Claims (Court) held that, upon receipt of an application for 
a service-connection claim, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, the veteran was 
provided with proper notice regarding degrees of disability 
and effective dates in a June 2006 letter. 

After the initial AOJ decision on this issue, the veteran has 
been sent multiple notification letters including letters 
sent in April 2001, February 2002, September 2004, and June 
2006.  The veteran has repeatedly been informed of his and 
VA's respective duties for obtaining evidence and of what the 
evidence must show to substantiate a claim for service 
connection.  However, none of these letters specifically 
notified the veteran of what the evidence must show to 
substantiate his claim for an increased initial rating.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), cert. 
granted, 76 U.S.L.W. 3529 (U.S. June 16, 2008) (No. 07-1209), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the notice elements the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 49 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. 
at 46.  

Given the evidence of record, the Board finds that the notice 
error did not affect the essential fairness of the 
adjudication.  Statements made by the veteran and his 
representative show actual knowledge of what is needed to 
substantiate his claim.  For example, the veteran's 
representative has submitted multiple statements explaining 
why it is felt that higher evaluations are warranted and has 
cited to relevant regulations and specific Diagnostic Codes.  
The Board also notes that extensive development has taken 
place in this case as it has been remanded by the Board on 
three occasions.

While the veteran was not given proper notice, for all the 
reasons above the Board finds that the essential fairness of 
the adjudication has not been affected by such errors and the 
Board can consider the claim on the merits.  See Sanders, 487 
F.3d 881.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record statements from the 
veteran, hearing transcripts, VA treatment records, and 
service treatment records.  There is no indication that any 
other treatment records exist that should be requested, or 
that any pertinent evidence has not been received.  VA 
examinations were provided in connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 183; 
Dingess/Hartman, 19 Vet. App. 473.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman, 19 Vet. App. 473; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Increased Rating

The veteran asserts that his left wrist disability has been 
worse than reflected in the disability evaluations assigned 
since his retirement from the United States Air Force.  At 
his October 2001 personal hearing, he relayed that he has 
trouble using his left hand and gave an example of trying to 
pick up a penny.  He reported that his hand feels painful at 
times, such as when it is cold, he lifts something heavy, or 
when he does too many push ups.  He also stated that 
experiences soreness, stiffness, weakness, numbness and a 
tingling sensation in his left wrist.  At the September 2003 
personal hearing he provided similar testimony.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, in cases involving the 
assignment of an initial rating following the initial award 
of service connection, VA must address all evidence that was 
of record from the date of the filing of the claims on which 
service connection was granted (or from other applicable 
effective date).  Fenderson v. West, 12 Vet. App. 119, 
126-127 (1999).  The analysis in the following decision is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  

As a result of an injury during his service, the veteran now 
has left wrist with post-traumatic arthrosis secondary to 
distal radius fracture with an ulnar nonunion likely 
representing a transjugular fibrocartilage complex injury.  
Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  In 
this case the medical evidence of record shows that the 
veteran is right-handed and as such, minor, as opposed to 
major, hand disability ratings are applicable.  38 C.F.R. 
§ 4.69 (2008).

The veteran's disability is currently evaluated using DC 5211 
which considers impairment of the ulna.  38 C.F.R. § 4.71a, 
DC 5211.  According to that Diagnostic Code, malunion with 
bad alignment warrants a 10 percent evaluation whether the 
major or minor hand is affected.  Id.  Nonunion in lower half 
warrants a 20 percent evaluation whether the major or minor 
hand is affected.  Id.  Nonunion in upper half, with false 
movement, without loss of bone substance or deformity 
warrants a 20 percent evaluation for the minor hand and a 
30 percent evaluation for the major hand.  Id.  Nonunion in 
the upper half, with false movement, with loss of bone 
substance (1 inch (2.5 cms.) or more) and marked deformity 
warrants a 30 percent evaluation for the minor hand and a 
40 percent evaluation for the major hand.  Id.  

Impairment of the radius is considered in DC 5212.  38 C.F.R. 
§ 4.71a, DC 5212.  According to that Diagnostic Code, 
malunion with bad alignment warrants a 10 percent evaluation 
whether the major or minor hand is affected.  Id.  Nonunion 
in upper half warrants a 20 percent evaluation whether the 
major or minor hand is affected.  Id.  Nonunion in lower 
half, with false movement, without loss of bone substance or 
deformity warrants a 20 percent evaluation for the minor hand 
and a 30 percent evaluation for the major hand.  Id.  
Nonunion in the lower half, with false movement, with loss of 
bone substance (1 inch (2.5 cms.) or more) and marked 
deformity warrants a 30 percent evaluation for the minor hand 
and a 40 percent evaluation for the major hand.  Id.  

Impairment of supination and pronation is covered under DC 
5213.  38 C.F.R. § 4.71a, DC 5213.  According to that 
Diagnostic Code, limitation of supination to 30 degrees or 
less warrants a 10 percent evaluation whether the major or 
minor hand is involved.  Id.  Limitation of pronation, motion 
lost beyond last quarter of arc, the hand does not approach 
the full pronation warrants a 20 percent evaluation whether 
the major or minor hand is involved.  Id.  Limitation of 
pronation with motion lost beyond middle of arc warrants a 
20 percent evaluation for the minor hand and a 30 percent 
evaluation for the major hand.  Id.  Loss of supination and 
pronation (bone fusion) warrants a 20 percent evaluation with 
the major or minor hand fixed near the middle of the arc or 
moderate pronation or with the minor hand fixed in full 
pronation.  Loss of supination and pronation (bone fusion) 
warrants a 30 percent evaluation with the major hand fixed in 
full pronation or with the minor hand fixed in supination or 
hyperpronation.  Id.  Loss of supination and pronation (bone 
fusion) warrants a 40 percent evaluation with the major hand 
fixed in supination or hyperpronation.  Id.  Normal forearm 
pronation is to 80 degrees and normal supination is to 
85 degrees.  38 C.F.R. § 4.71a, Plate I.  

Evaluations for ankylosis of the wrist range from 20 to 
50 percent.  38 C.F.R. § 4.71a, DC 5214.  

Diagnostic Code 5215 addresses limitation of motion of the 
wrist.  A 10 percent rating is warranted for either 
limitation of motion of the wrist (dorsiflexion less than 
15 degrees) or when the palmar flexion is limited in line 
with the forearm whether the major or minor hand is involved.  
38 C.F.R. § 4.71a, DC 5215.  Normal wrist dorsiflexion 
(extension) is to 70 degrees, with normal flexion to 
80 degrees.  38 C.F.R. § 4.71a, Plate I.  Normal ulnar 
deviation is to 45 degrees with radial deviation to 
20 degrees.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
initial evaluation in excess of 10 percent for the left wrist 
disability prior to March 13, 2002 and 20 percent thereafter.  
The veteran was afforded a series of VA examination in 
February 2000, shortly before his retirement from service.  
At his joints examination, it was noted that the veteran 
sustained a fall on the outstretched left hand while playing 
basketball in service.  He had a left distal radius fracture 
at that time and underwent open reduction, internal fixation 
with pinning of the left wrist.  One year following the 
surgery he had removal of hardware secondary to painful 
hardware.  

At the February 2000 VA examination, the veteran complained 
of left wrist soreness, some decrease range of motion, and 
hyperesthesias around the surgical site.  On physical 
examination, flexion and extension of the wrist were limited, 
motor and grip strength was 5/5, pulses 2+, and distal 
sensation intact.  The diagnosis was post-traumatic arthrosis 
of the left wrist.  

At his February 2000 VA neurological examination the veteran 
reported that his left hand has been feeling a little bit 
more numb than it should.  After examination, the impression 
was that there was no suggestion that there is anything going 
on from the neurological point of view.  

February 2000 X-rays of the left wrist reportedly showed a 
healed distal radial fracture.  There was also mild 
degenerative change of the radiocarpal articulation as well 
as two ossicles in the region of the distal ulnar that would 
be compatible with a lingual and possibly remote trauma.  

The veteran was afforded another series of VA examinations in 
March 2002.  At the orthopedic examination, the veteran 
reported experiencing decreased range of motion in his left 
wrist as well as occasional pain with activities.  On 
physical examination range of motion was limited in flexion, 
extension, ulnar deviation and radial deviation.  There was 
no swelling or tenderness around the wrist.  The relevant 
diagnosis was history of left wrist fracture which was 
surgically treated and has decreased range of motion as well 
as chronic pain.  In an addendum, the examiner stated that 
there was pain on motion with weakness as well as excess 
fatigability with motion of the left wrist.  Further 
discussion regarding the functional effects was not noted.  
The examiner also stated that there was no neurologic 
component associated with left wrist disability.  

At the veteran's March 2002 neurological examination, he 
reported pain in his left wrist and achiness in his left 
hand.  Motor and reflex examinations demonstrated no 
abnormality.  Electrodiagnostic evaluation was requested.  
That same month, a nerve conduction velocity study of the 
left median and ulnar nerves was reportedly normal.

March 13, 2002 X-rays of the left wrist reportedly showed: 
"Deformity from previous fracture is noted in the distal 
radius and ulna.  There is an ununited styloid fracture.  
Mild degenerative change of the wrist is seen.  Joint spacing 
is maintained."   

A February 2004 X-ray report noted an old fracture deformity 
of the Colles fracture with a separate ossicle adjacent to 
the ulnar styloid and stated that there was no significant 
change in appearance of the wrist compared to the previous 
film from March 2002. 

The veteran was also afforded a VA examination in October 
2004.  At that examination he reported pain and stiffness of 
his left wrist and that he occasionally drops things with his 
left hand, particularly with fine repetitive functions.  On 
physical examination the veteran's left wrist had decreased 
flexion, extension, ulnar deviation and radial deviation.  
The relevant diagnosis was left wrist with post-traumatic 
arthrosis secondary to distal radius fracture with an ulnar 
nonunion likely representing a transjugular fibrocartilage 
complex injury.   

The veteran was afforded a VA examination in December 2006.  
At that examination the veteran complained of diffuse wrist 
pain made worse by lifting.  He also reported tingling in the 
scars where the external fixators were located.  On physical 
examination left wrist extension was to 60 degrees, flexion 
was to 50 degrees, ulnar deviation was to 35 degrees, and 
radial deviation was to 10 degrees.  The reported ranges of 
motion were all without pain except for end of range left 
ulnar deviation which resulted in mild to moderate pain.  
Range of motion was not additionally limited following 
repetitive use.  Neurologically, light touch sensation was 
normal about the hand except over the fixator scars.  Motor 
examination of the left wrist was normal.  The diagnosis was 
healed left wrist fracture and the examiner stated that the 
only neurological abnormalities attributable to the service-
connected left wrist disability are decreased light touch 
sensation over the four external fixator pin scars.  It was 
noted that left wrist X-rays showed an old Colles fracture 
deformity with a small ossicle distal to the ulnar styloid.  
There was reportedly no change in appearance compared to the 
previous study of February 2004.  

Throughout the appeal period, the veteran's left wrist 
disability, with degenerative changes, was primarily 
manifested by pain, soreness, stiffness, some limitation in 
flexion, extension, ulnar deviation and radial deviation, and 
decreased light touch sensation over four external fixator 
pin scars.  Additionally, as of March 2002 nonunion of lower 
ulna was shown.  Ankylosis, nonunion of lower radius, and 
limitation of pronation with motion lost beyond last quarter 
of arc where the hand does not approach pronation were not 
shown.  Prior to March 13, 2002, nonunion of lower ulna was 
not shown. 

The veteran has complained of limitation of motion of his 
wrist, which is substantiated by the medical evidence in the 
claims file.  As 10 percent is the highest schedular 
evaluation available for limitation of motion of the wrist, 
schedular evaluations in excess of 10 and 20 percent are not 
warranted for limitation of motion of the wrist.  See 38 
C.F.R. § 4.71a, DC 5215.  Likewise, as motion is shown in the 
veteran's wrist, assignment of evaluations based on ankylosis 
of the wrist would not be appropriate, even by analogy.  See 
38 C.F.R. § 4.71a, DC 5214

The veteran could be awarded a schedular evaluation in excess 
of 10 percent prior to March 13, 2002 with evidence of 
nonunion of the ulna in lower half; nonunion of the radius in 
lower half; or with evidence of limitation of pronation with 
motion lost beyond last quarter of arc, the hand does not 
approach full pronation.  See 38 C.F.R. § 4.71a, DCs 5211, 
5212, 5213.  The veteran could be awarded a schedular 
evaluation in excess of 20 percent as of March 13, 2002 with 
evidence of nonunion of the radius in the lower half, with 
false movement, with loss of bone substance (1 inch (2.5 
cms.) or more) and marked deformity; or with evidence of loss 
of supination and pronation due to bone fusion.  See 
38 C.F.R. § 4.71a, DCs 5212, 5213.  Ratings considering 
nonunion of the radius and ulna in the upper half would not 
be appropriate for rating residuals of a wrist injury.  

Limitation of pronation with motion lost beyond last quarter 
of arc, where the hand does not approach full pronation, is 
not shown prior to March 13, 2002 and loss of supination and 
pronation due to bone fusion is not shown as of March 13, 
2002.  Accordingly, higher evaluations are not warranted 
based on impairment of supination and pronation.  

While a healed distal radial fracture, mild degenerative 
change of the radiocarpal articulation, and two ossicles are 
shown prior to March 13, 2002, no malunion or nonunion of the 
radius or ulna is shown until the X-rays taken in March 2002 
(showing nonunion of the ulna).  In fact, X-rays from 
February 2000 reportedly showed a healed fracture.  As such, 
a left wrist disability rating in excess of 10 percent prior 
to March 13, 2002 is not warranted based on impairment of the 
ulna or radius.   

The competent medical evidence shows nonunion of the ulna, 
but not nonunion of the radius.  Accordingly, an evaluation 
in excess of 20 percent as of March 13, 2002 is not warranted 
based on nonunion of the radius in lower half with false 
movement.  

The Board has considered the applicability of DeLuca v. 
Brown, 8 Vet. App. 202, including whether there is a basis 
for assigning ratings in excess of 10 and 20 percent due to 
additional limitation of motion resulting from pain or 
functional loss.  See 38 C.F.R. §§ 4.40 and 4.45.  There is 
no question in this case that pain is a component of the 
veteran's left wrist disability.  Nevertheless, the Board 
finds that the effects of pain reasonably shown to be due to 
the veteran's service-connected left wrist disability are 
contemplated in the 10 and 20 percent ratings currently 
assigned.  The Board is aware that in an addendum to the 
March 2002 VA orthopedic examination report an examiner 
stated that there was pain on motion with weakness as well as 
excess fatigability with motion of the left wrist.  However, 
further discussion regarding the functional effects was not 
rendered.  In December 2006 a VA examiner specifically stated 
that there is no decrement in the veteran's range of motion 
with repetitive use on examination.  At that time the veteran 
only had pain on motion at the end of range with left ulnar 
deviation, which was described as mild to moderate.  Simply 
put, the competent medical evidence of record does not show 
the limitation of supination or pronation needed for higher 
ratings, even when considering the effects of pain and 
functional loss due to repetitive motion.  Likewise, the 
functional equivalent of ankylosis is not shown.  

While the veteran's neurological complaints are noted, the 
Board finds that a separate evaluation for neurological 
complaints is not warranted.  In March 2002 the veteran 
underwent a nerve conduction velocity study of the left 
median and ulnar nerves, which was reportedly normal.  More 
recently, in December 2006, a VA examiner stated that the 
only neurological abnormalities attributable to the service-
connected left wrist disability are decreased light touch 
sensation over the four external fixator pin scars.  No 
significant neurological deficit is shown as a result of the 
left wrist disability.   

The veteran's representative has argued that separate ratings 
based on limitation of motion of the wrist and nonunion of 
the ulna should be assigned.  The evaluation of the same 
disability under various diagnoses, known as pyramiding, is 
generally to be avoided.  38 C.F.R. § 4.14 (2008).  The 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  In this case, the nonunion is an ununited styloid 
fracture.  The styloid is at the area of the wrist joint.  
The Board fails to see how limitation of motion of the wrist 
and nonunion at the wrist joint is not productive of 
overlapping symptomatology.  As such, separate evaluations 
are not warranted as that would result in pyramiding.     

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than 10 and 20 percent evaluations, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against initial evaluations in 
excess of 10 percent prior to March 13, 2002 and in excess of 
20 percent thereafter for left wrist disability, with 
degenerative changes, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.  The Board finds no basis upon 
which to predicate assignment of further "staged" ratings.  
As discussed above, distinct levels of disability are shown 
throughout the appeal period; however, during the separately 
assigned periods the competent evidence does not show 
fluctuation in the severity of the disability so that further 
staged ratings would be appropriate.  

The Board has considered an extra-schedular rating.  There is 
a three-step analysis for determining whether an extra-
schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the veteran's disability picture is adequately contemplated 
by the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id. at 115-16; see also 
38 C.F.R. § 3.321(b)(1) (governing norms include marked 
interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id. at 116.  

The veteran has not contended that he has marked interference 
with employment or frequent hospitalizations as a result of 
his left wrist disability.  At VA examinations the veteran 
has reported employment to VA examiners, and there is simply 
no evidence of marked interference with employment as a 
result of his service-connected left wrist disability.  
Likewise, hospitalization as a result of this disability is 
not shown.  As marked interference with employment and 
frequent hospitalizations are not shown, extraschedular 
consideration is not warranted at this time.    


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
prior to March 13, 2002, for left wrist disability, with 
degenerative changes, is denied.  

Entitlement to an initial evaluation in excess of 20 percent 
as of March 13, 2002, for left wrist disability, with 
degenerative changes, is denied.   
REMAND

The issues of entitlement to an initial evaluation in excess 
of 10 percent for left shoulder disability and entitlement to 
an initial evaluation in excess of 10 percent for right 
shoulder disability have not been readjudicated as per the 
Board's instructions in June 2006.  A remand by the Board 
"confers on the veteran or other claimant, as a matter of 
law, the right to compliance with the remand orders."  
Stegall v. West, 11 Vet. App. 268 (1998).  

Turning to another matter, it does not appear that the 
veteran has ever been specifically notified of what the 
evidence needs to show to substantiate his claims for 
increased initial ratings of the shoulders.  Such notice 
should be provided.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be issued a VCAA 
letter appropriate for his claims for 
entitlement to increased initial ratings 
of his shoulders, which provides the 
notices required under the relevant 
portions of the VCAA, its implementing 
regulations, and pertinent case law.  
Sufficient time should be allowed for 
response and appropriate action should be 
taken if additional evidence is received.  
 
2.  The veteran's entire file should then 
be reviewed and his claims for increased 
ratings for left and right shoulder 
disabilities should be readjudicated.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  	

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________                           
__________________________
   DEBORAH W. SINGLETON			 RENE?E M. PELLETIER
         Veterans Law Judge,			   Veterans Law 
Judge,
     Board of Veterans' Appeals			Board of 
Veterans' Appeals


____________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


